DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed May 12, 2022 is acknowledged. Claims 1, 5, 7, 9, 10, 12, 14, 16, 18, 20, 22, 23, 25, and 27 are amended, claims 31 and 32 are new and claims 2, and 11, 24 and 28 are cancelled.
Claims 1, 3-10, 12-23, 25-27 and 29-32 are pending in the instant application. 
Response to Arguments
Applicant’s arguments, see page 2, filed May 12, 2022, with respect to the objection of claim 1 is persuasive, in light of the Applicant’s amendments. The objection of claim 1 is withdrawn. 
Applicant’s arguments, see pages 2-3, filed May 12, 2022, with respect to the 112 rejections of claims 5, 10, 18 and 23, 102 rejections of claims 1-3, 10, 14-16, 23 and 27 and 103 rejections of 4-9, 11-13, 17-22, 24-26, 28-30 are persuasive, in light of the Applicant’s amendments. The rejections of claims 1, 3-10, 12-23, 25-27 and 29-30 are withdrawn. 
Reasons for Allowance
Claims 1, 3-10, 12-23, 25-27 and 29-32 are allowed in light of the Applicant’s amendments. 
The following is an examiner’s statement of reasons for allowance: there is not prior art alone or in combination that teaches an apparatus or methods that includes the combination of the recited limitations in claims 1, 14 and 27.
Regarding claim 1, the art alone or in combination did not teach the limitations of the claim where a support configured to be inserted into the body consists of an inner polymer layer on the surface of the support, radionuclides on the outer surface of the inner polymer layer and then a second polymer layer on top the radionuclides to seal the radionuclides from exposure. Prior art teaches an inner layer of polymer with the radionuclides are inserted (intercalated) into the polymer or a support where one of the layers is not a polymer.  The uniqueness is in the layering of support, polymer, radionuclide and polymer. 
Claims 3-9, 10, 12, 13, and 31 are dependent on claim 1, inherit its limitations and therefore are allowable. 
Regarding claim 14, the art alone or in combination did not teach the limitations of the claim where a method for creating a support configured to be inserted into the body consists of coating the support in an inner polymer layer, depositing radionuclides on the outer surface of the inner polymer layer and then coating the support in a second polymer layer on top the radionuclides to seal the radionuclides from exposure. Prior art teaches an inner layer of polymer with the radionuclides are inserted (intercalated) into the polymer or a support where one of the layers is not a polymer.  The uniqueness is in the layering of support, polymer, radionuclide and polymer. 
Claims 15-23, 25, 26 and 32 are dependent on claim 14, inherit its limitations and therefore are allowable. 
Regarding claim 27, the art alone or in combination did not teach the limitations of the claim where a method for inserting a radiation source consists of a support that consists of an inner polymer layer on the surface of the support, radionuclides on the outer surface of the inner polymer layer and then a second polymer layer on top the radionuclides to seal the radionuclides from exposure. Prior art teaches an inner layer of polymer with the radionuclides are inserted (intercalated) into the polymer or a support where one of the layers is not a polymer.  The uniqueness is in the layering of support, polymer, radionuclide and polymer. 
Claims 29 and 30 are dependent on claim 27, inherit its limitations and therefore are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791